Affirmed and Opinion Filed August 13, 2018.




                                                 In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-16-01425-CV

              IN RE: THE COMMITMENT OF BILL DON RATLIFF


                       On Appeal from the Criminal District Court No. 5
                                    Dallas County, Texas
                             Trial Court Cause No. CV1570002

                               MEMORANDUM OPINION
                            Before Justices Francis, Brown, and Stoddart
                                    Opinion by Justice Stoddart

        This appeal involves a civil commitment pursuant to the Sexually Violent Predator Act

(“SVP Act”). A jury found Bill Don Ratliff is a sexually violent predator as defined in section

841.003 of the Texas Health and Safety Code and the trial court’s judgment orders Ratliff

committed until his behavioral abnormality changes to the extent he no longer is likely to engage

in a predatory act of sexual violence. In six issues, Ratliff argues the evidence is legally and

factually insufficient to support a finding that he is a repeat sexually violent offender, the trial court

erred by finding Oklahoma’s Lewd Molestation statute is substantially similar to a sexually violent

offense listed in the SVP Act, the court committed fundamental error by admitting evidence he is

HIV positive, and the trial court erred in its rulings on questions at voir dire. We affirm the trial

court’s judgment and order of civil commitment.
                                           BACKGROUND

       On August 17, 1982, Ratliff was convicted in Oklahoma for “Lewd or Indecent Acts with

a Child under 14” and sentenced to three years’ confinement. On April 24, 1984, he was convicted

in Oklahoma for “Lewd Molestation” and sentenced to ten years’ confinement. On April 10, 1992,

he was convicted in Dallas County for “Aggravated Sexual Assault of a Child under 14” and

sentenced to twenty-five years’ confinement.

       The State filed this suit on December 18, 2015, alleging Ratliff is a sexually violent

predator and requesting his commitment for treatment and supervision pursuant to the SVP Act.

The State alleged Ratliff was a repeat sexually violent offender based on the convictions described

in the previous paragraph, and that he suffers from a behavioral abnormality that makes him likely

to engage in a predatory act of sexual violence.

       Dr. Randall Price, a forensic psychologist, testified that Ratliff suffers from a behavioral

abnormality as defined by law and is likely to engage in a predatory act of sexual violence. Dr.

Price based his opinion on a review of Ratliff’s records and on interviews, testing, and evaluation

of Ratliff. Dr. Price diagnosed Ratliff with pedophilic disorder, non-exclusive type, and with

having traits and features of an antisocial personality disorder.

       Ratliff did not dispute his prior convictions at trial. He admitted that the conduct in the

first Oklahoma offense involved oral sex with a six-year-old child, and the second Oklahoma

offense involved oral sex with and masturbating an eleven-year-old child. He also admitted to the

conduct resulting in the aggravated sexual assault conviction in Texas.

       The trial court, at the State’s request and over Ratliff’s objection that judicial notice

“invaded the province of the jury,” took judicial notice that title 21, section 1123, of the Oklahoma

statutes “contains elements substantially similar to the elements of the offenses listed in paragraphs

A, B, C, D, or E [of section 841.002(8)] in the Texas Health and Safety Code.” The jury found


                                                 –2–
that Ratliff is a sexually violent predator. The trial court rendered judgment on the jury’s verdict

and ordered Ratliff committed for treatment and supervision. Ratliff’s motion for new trial

challenged the legal and factual sufficiency of the evidence, but was overruled by the trial court.

                                             ANALYSIS

   A. Sufficiency of the Evidence

       In his first and second issues, Ratliff argues the evidence is legally and factually insufficient

to support the finding that he is a sexually violent predator. Ratliff preserved these issues for

appeal by raising them in his motion for new trial. See TEX. R. APP. P. 33.1(a); TEX. R. CIV. P.

324(b); T.O. Stanley Boot Co., Inc. v. Bank of El Paso, 847 S.W.2d 218, 220–21 (Tex. 1992) (legal

sufficiency challenge following jury trial may be preserved by motion for new trial).

       The SVP Act requires the State to prove beyond a reasonable doubt that a person is a

sexually violent predator. See TEX. HEALTH & SAFETY CODE ANN. § 841.062(a). A person is a

sexually violent predator if the person (1) is a repeat sexually violent offender and (2) suffers from

a behavioral abnormality that makes him likely to engage in a predatory act of sexual violence. Id.

§ 841.003(a). A person is a “repeat sexually violent offender” if the person has been convicted of

more than one “sexually violent offense” and a sentence is imposed for at least one of the offenses.

Id. § 841.003(b). As relevant in this case, a sexually violent offense means aggravated sexual

assault or an offense under the law of another state that contains elements substantially similar to

the elements of an offense listed in paragraph (A), (B), (C), (D), or (E) of the section 841.002(8)

of the health and safety code. See id. § 841.002(8); TEX. PENAL CODE ANN. § 22.021. A behavioral

abnormality is “a congenital or acquired condition that, by affecting a person’s emotional or

volitional capacity, predisposes the person to commit a sexually violent offense, to the extent that

the person becomes a menace to the health and safety of another person.” TEX. HEALTH & SAFETY

CODE ANN. § 841.002(2). A “predatory act” is one that is directed toward individuals for the


                                                 –3–
primary purpose of victimization. Id. § 841.002(5).

         We review the legal sufficiency of the evidence using the appellate standard of review for

criminal cases. In re Commitment of Dever, 521 S.W.3d 84, 86 (Tex. App.—Fort Worth 2017, no

pet.) (citing In re Commitment of Mullens, 92 S.W.3d 881, 885 (Tex. App.—Beaumont 2002, pet.

denied)); see also Jackson v. Virginia, 443 U.S. 307, 319 (1979). We assess the evidence in the

light most favorable to the verdict to determine whether any rational trier of fact could have found

the elements required for commitment under the SVP Act beyond a reasonable doubt. Dever, 521
S.W.3d at 86.

         When reviewing the factual sufficiency of the evidence to support the civil commitment

order, we weigh the evidence to determine “whether a verdict that is supported by legally sufficient

evidence nevertheless reflects a risk of injustice that would compel ordering a new trial.” Id.1

         Ratliff does not question the sufficiency of the evidence on the behavioral abnormality

element of the sexually violent predator finding. Therefore, we focus on the repeat sexually violent

offender element. Ratliff challenges the sufficiency of the evidence on this element, but his main

contention is a legal one: That the Oklahoma statute does not contain elements substantially

similar to the offenses listed in section 841.002(8) of the health and safety code. Thus, he contends,

the evidence is insufficient to support the jury’s finding even though the evidence shows that

Ratliff was convicted and sentenced for the two Oklahoma offenses.

         It is undisputed that Ratliff was convicted of the sexually violent offense of aggravated

sexual assault and sentence was imposed for that offense. See TEX. HEALTH & SAFETY CODE ANN.


         1
           Factual sufficiency review has been abandoned in criminal cases in which the burden of proof is beyond a
reasonable doubt, see Brooks v. State, 323 S.W.3d 893 (Tex. Crim. App. 2010), but the Beaumont Court of Appeals,
which until recently handled the bulk of SVP Act appeals, has continued to perform a factual sufficiency review. See
In re Commitment of Day, 342 S.W.3d 193, 206–13 (Tex. App.–Beaumont 2011, pet. denied) (explaining that as an
intermediate appellate court, it has a constitutional duty to review factual sufficiency when the issue is raised on
appeal; that the Texas Supreme Court, not the Court of Criminal Appeals, construes the Texas constitution as it is
applied in civil cases; and that it would continue to apply the factual sufficiency review until the Texas Supreme Court
overrules or distinguishes its binding precedent); see also Dever, 521 S.W.3d at 86.
                                                         –4–
§ 841.002(8)(A); TEX. PENAL CODE ANN. § 22.021. The question is whether one of his prior

convictions under Oklahoma law qualifies as a sexually violent offense because it contains

elements substantially similar to the elements of an offense listed in section 841.002(8). See TEX.

HEALTH & SAFETY CODE ANN. § 841.002(8)(G). Indecency with a child by contact under penal

code section 21.11(a)(1) is one such offense. See id. § 841.002(8)(A).

       Whether the elements of an offense under another state’s law are substantially similar to

the elements of a Texas offense requires statutory construction, which is a question of law for the

trial court to determine. See Suares v. State, No. 05-07-00862-CR, 2008 WL 2747186, at *2 (Tex.

App.—Dallas July 16, 2008, pet. ref’d) (mem. op.); Hardy v. State, 187 S.W.3d 232, 236 (Tex.

App.—Texarkana 2006, pet. ref’d). We review rulings on questions of law de novo. See In re

Commitment of Cleaveland, No. 09-12-00428-CV, 2014 WL 4364263, at *3 (Tex. App.—

Beaumont Sept. 4, 2014, pet. denied) (mem. op.).

       In conducting a substantial similarity analysis, we consider (1) whether the statutory

elements have a high degree of likeness (they need not be identical), (2) whether the statutes seek

to prevent a similar danger to society, and (3) whether the “class, degree, and punishment range of

the two offenses are substantially similar.” Anderson v. State, 394 S.W.3d 531, 536 (Tex. Crim.

App. 2013); see also Prudholm v. State, 333 S.W.3d 590, 594–99 (Tex. Crim. App. 2011); In re

Commitment of Williams, No. 02-17-00133-CV, 2018 WL 771962, at *3 (Tex. App.—Fort Worth

Feb. 8, 2018, no pet.) (mem. op.); Cleaveland, 2014 WL 4364263, at *3.

       Title 21, section 1123, of the Oklahoma statutes establishes the criminal offense of Lewd

Molestation, which covers “three different types of conduct: (1) making a lewd or indecent

proposal to a child under sixteen (16) years to have unlawful sexual relations; (2) looking upon or

touching the body or private parts of a child under sixteen (16) years; and (3) inviting or persuading

a child under sixteen (16) years to go alone with any person to a secluded or secret place with the

                                                 –5–
intent to lewdly touch the child’s private parts.” Reeves v. State, 818 P.2d 495, 504 (Okla. Crim.

App. 1991). Section 1123, at the time of Ratliff’s convictions, provided in part:

       [A]ny such adult person who shall intentionally and designedly look upon, touch,
       maul or feel of the body or private parts of any child under the age of fourteen (14)
       years in any lewd or lascivious manner by any acts not amounting to the
       commission of any crime against public decency and morality, as may now be
       defined by the laws of Oklahoma; . . . shall be deemed guilty of a felony and upon
       conviction thereof, he shall be punished by imprisonment in the Oklahoma State
       Penitentiary for a term of not less than one (1) year nor more than twenty (20) years.

See Webb v. State, 538 P.2d 1054, 1058 n.3 (Okla. Crim. App. 1975) (quoting 1971 version of

OKLA. STAT. tit. 21, § 1123). Section 1123 was amended in 1983 to increase the age of the child

to sixteen years. See Reed v. State, 718 P.2d 373, 375 (Okla. Crim. App. 1986) (noting 1983

version of statue is identical to 1971 statute except it protects minors under the age of 16 rather

than 14 years of age). Lewd and lascivious mean “an unlawful indulgence or eagerness for sexual

indulgence.” Reeves, 818 P.2d at 504.

       In comparison, indecency with a child by contact under penal code section 21.11(a)(1) is

one of the offenses listed in section 841.002(8)(A). TEX. HEALTH & SAFETY CODE ANN. §

841.002(8)(A). Penal code section 21.11(a)(1) provides:

       (a) A person commits an offense if, with a child younger than 17 years of age,
       whether the child is of the same or opposite sex and regardless of whether the
       person knows the age of the child at the time of the offense, the person:

               (1) engages in sexual contact with the child or causes the child to engage in
               sexual contact.

TEX. PENAL CODE ANN. § 21.11(a)(1). “Sexual contact” means the following acts, if committed

with the intent to arouse or gratify the sexual desire of any person:

       (1) any touching by a person, including touching through clothing, of the anus,
       breast, or any part of the genitals of a child; or

       (2) any touching of any part of the body of a child, including touching through
       clothing, with the anus, breast, or any part of the genitals of a person.

Id. § 21.11(c). Indecency with a child by contact is a second degree felony punishable by two to

                                                –6–
twenty years in prison. Id. §§ 21.11(d); 12.33(a).

        Ratliff concedes that the second portion of section 1123 (looking upon or touching the body

or private parts of a child) is similar to the Texas offense of indecency with a child by contact in

that both offenses: (1) criminalize sexual contact with children of similar ages,2 (2) are felonies,3

and (3) have similar ranges of punishment.4 We also note both offenses have similar intent

requirements, acting in a lewd and lascivious manner or with the intent to arouse or gratify sexual

desires.5

        Ratliff contends, however, that because the records of the Oklahoma convictions admitted

in evidence do not contain the charging instruments in those cases, it is impossible to tell whether

he was convicted for the touching offense under section 1123 or for one of the non-contact offenses

described in other parts of that statute. He further asserts that his specific conduct in the Oklahoma

cases should not be considered in determining whether the elements of the offenses are

substantially similar. We disagree. The court of criminal appeals has specifically stated, “But

sometimes, the specific conduct, as well as the elements, must be considered.” Anderson, 394
S.W.3d at 536 n.21 (citing Tex. Dep’t of Public Safety v. Garcia, 327 S.W.3d 898, 906–07 (Tex.

App.—Austin 2010, pet. denied)). Because the Oklahoma statute defines multiple offenses, it is

appropriate to consider the specific conduct involved to determine which offense Ratliff was

convicted of. Id. Ratliff’s testimony indicates that in the first offense, he performed oral sex on a

six-year old child on at least two occasions, although he would not admit to a third occasion or



        2
          Children under the age of 16 in Oklahoma, OKLA. STAT. tit. 21, § 1123 (1983), and children under the age
of 17 in Texas, Tex. Penal Code Ann. § 21.11(a)(1).
        3
            See OKLA. STAT. tit. 21, § 1123 (1983) (felony); TEX. PENAL CODE ANN. § 21.11(d) (second degree felony).
        4
           See OKLA. STAT. tit. 21, § 1123 (1983) (1 to 20 years in prison); TEX. PENAL CODE ANN. § 12.33(a) (2 to
20 years in prison).
        5
            The Oklahoma offense requires the touching be in a lewd or lascivious manner, meaning an unlawful
indulgence or eagerness for sexual indulgence. Reeves, 818 P.2d at 504. The Texas offense requires touching with
the intent to arouse or gratify the sexual desire of any person. Tex. Penal Code Ann. § 21.11(c).
                                                        –7–
that the child performed oral sex on Ratliff. He also admitted the second offense involved oral sex

on and masturbating an eleven-year old child. He later acknowledged that he “probably did every

bit of what [Dr. Price] says,” because “the records are better than my memory.” Thus, the specific

conduct involved in the Oklahoma offenses indicates Ratliff was convicted of Lewd Molestation

by touching under Oklahoma law.

        Based on the record in this case, we conclude that the offense of Lewd Molestation by

touching under Oklahoma law, OKLA. STAT. tit. 21, § 1123 (1983), contains elements substantially

similar to the offense of indecency with a child by contact, TEX. PENAL CODE ANN. § 21.11(a)(1),

and is a sexually violent offense under health and safety code section 841.002(8)(G). TEX. HEALTH

& SAFETY CODE ANN. § 841.002(8)(G). There is evidence that Ratliff was convicted of the offense

of Lewd Molestation under Oklahoma law on April 24, 1984 based on conduct that included

touching the private parts of a child under the age of sixteen. The evidence is also undisputed that

Ratliff was convicted and sentenced for aggravated sexual assault of a child in Texas. We conclude

the evidence is legally and factually sufficient to support the finding that Ratliff is a repeat sexually

violent offender. We overrule Ratliff’s first and second issues.

    B. Fundamental Error

        In his third issue, Ratliff argues the trial court committed fundamental error by determining

the Oklahoma offenses contained elements substantially similar to the elements of a sexually

violent offense listed in the SVP Act. This issue is conditioned on our determination that the first

two issues were not preserved for appeal. We have concluded that Ratliff preserved his legal and

factual sufficiency issues by raising them in his motion for new trial. See TEX. R. APP. P. 33.1(a);

TEX. R. CIV. P. 324(b); T.O. Stanley Boot Co., 847 S.W.2d at 220–21. Therefore, we need not

address his third issue. TEX. R. APP. P. 47.1.




                                                  –8–
   C. Evidence of HIV Status

       In his fourth issue, Ratliff argues the trial court committed fundamental error by admitting

evidence that he is HIV positive.

       Except for fundamental error, “appellate courts are not authorized to consider issues not

properly raised by the parties.” Mack Trucks, Inc. v. Tamez, 206 S.W.3d 572, 577 (Tex. 2006).

Ratliff concedes he did not preserve error on the admission of evidence of his HIV positive status

at trial. He claims, however, that it was fundamental error for the trial court to admit that evidence.

       The fundamental error doctrine is a rare and discredited doctrine. See USAA Tex. Lloyds

Co. v. Menchaca, 545 S.W.3d 479, 510–15 (Tex. 2018) (discussing the history and limited nature

of the fundamental error doctrine). It applies only in two “rare instances” when the error directly

and adversely affects the public interest as declared in the constitution and statutes of the state or

when the record affirmatively and conclusively shows the court lacked subject matter jurisdiction.

Id. at 512–13.

       Ratliff’s HIV status was discussed at a pretrial hearing on motions in limine. The trial

court ruled it would allow evidence that Ratliff is HIV positive and the defense could bring out on

cross-examination that he only engaged in sex with other inmates who had HIV. The State

mentioned Ratliff’s HIV status in opening statement without objection. Ratliff’s counsel also

mentioned HIV during opening and asserted the diagnosis has “truly impacted [Ratliff’s] life going

forward.” Dr. Price testified that Ratliff disclosed during their interview that he was diagnosed as

HIV positive in 1997. Ratliff objected only on the ground of leading the witness. Dr. Price

testified that Ratliff believed the diagnosis would reduce the risk he would re-offend and inhibit

his sexual arousal. Dr. Price disagreed, saying it was inconsistent with Ratliff’s behavior in prison,

because Ratliff said he engaged in sex after he was diagnosed as HIV positive. Dr. Price later

agreed with defense counsel that a HIV diagnosis can be a life changing event.


                                                 –9–
        Ratliff admits he failed to preserve a rule 403 objection to the evidence regarding HIV

status. See TEX. R. EVID. 403 (relevant evidence may be excluded when its probative value is

substantially outweighed by the danger of unfair prejudice). Yet, he asserts that, “To aver that

Ratliff is partially motivated by his [HIV] seropositive status to sexually re-offend gives rise to

fundamental error.” He claims it directly and adversely affects the interest of the public generally,

as that interest is declared by the statutes and constitution of the state. However, it was Ratliff

who sought to use his HIV status as a factor that would reduce the risk of his re-offending. The

State’s use of this evidence was in response to Ratliff’s attempt to use the evidence in his favor.

The alleged error does not fall within the narrow scope of the fundamental error doctrine as

recognized by the Texas Supreme Court. See In re Commitment of King, No. 09-13-00255-CV,

2014 WL 346109, at *5 (Tex. App.—Beaumont Jan. 23, 2014, no pet.) (mem. op.). Having failed

to preserve his rule 403 objection in the trial court, Ratliff may not now revive that objection on

appeal in the guise of “fundamental error.” We overrule Ratliff’s fourth issue.

    D. Voir Dire Questions

        In his fifth and sixth issues, Ratliff argues the trial court erred by overruling his objection

to an alleged commitment question by the State and by sustaining the State’s objection to his

question to the panel regarding whether they thought he was a sexually violent predator because

the State filed this lawsuit.

        “Litigants have the right to question potential jurors to discover biases and to properly use

peremptory challenges.” In re Commitment of Hill, 334 S.W.3d 226, 228 (Tex. 2011) (per curiam)

(citing Hyundai Motor Co. v. Vasquez, 189 S.W.3d 743, 749–50 (Tex. 2006)). This right is subject

to reasonable trial court control and the court’s rulings are reviewed for an abuse of discretion. Id.

        As a general rule, it is improper to ask prospective jurors what their verdict would be if

certain facts were proved. Vasquez, 189 S.W.3d at 751; Cortez v. HCCI–San Antonio, Inc., 159


                                                –10–
S.W.3d 87, 94 (Tex. 2005). A commitment question seeks to bind or commit a veniremember to

a particular verdict based on a hypothetical set of facts. Lydia v. State, 109 S.W.3d 495, 497 (Tex.

Crim. App. 2003). “Questions that commit prospective jurors to a position, using a hypothetical

or otherwise, are improper and serve no purpose other than to commit the jury to a specific set of

facts before the presentation of any evidence at trial.” Id. Commitment questions are not always

improper. Id. at 498. A question is improper if it is a commitment question and is not limited to

only those facts that lead to a valid challenge for cause. Id. 497–98 (citing Standefer v. State, 59
S.W.3d 177, 182–83 (Tex. Crim. App. 2001)). Legislatively mandated commitment questions are

permissible. See Hill, 334 S.W.3d at 229–30 (asking potential jurors whether they would require

the state to prove both elements required by SVP Act was not improper). Thus, prospective jurors

may be asked whether they can follow the law. Lydia, 109 S.W.3d at 498 (giving examples).

       The State asked the venire panel about whether past behavior is an indicator of future

action. One panel member responded that people can change. The State then asked, “So if people

change then how do we determine whether or not they’re likely to commit some crime in the

future?” The panel member responded, “There’s no way to know.” The State continued: “Okay.

What happens if an expert comes up and tells you that a person is likely to do this again, someone

who’s trained in that field? Does that matter to you?” The panel member indicated it would.

Ratliff then objected to the question as an improper commitment question, and the trial court

overruled the objection.

       The State contends the question was not an improper commitment question. We agree.

The question did not attempt to bind the veniremembers to resolve or refrain from resolving an

issue on the basis of one or more facts contained in the question. See Halprin v. State, 170 S.W.3d
111, 118–19 (Tex. Crim. App. 2005). Looking at the voir dire as a whole, the question was

calculated to elicit whether the veniremembers would consider the evidence presented at trial,

                                               –11–
including expert testimony, rather than decide the case based on preconceived notions that people

can change. The trial court did not abuse its discretion by overruling the objection. We overrule

Ratliff’s fifth issue.

        Ratliff next argues the trial court erred by sustaining the State’s objection to one of his

questions during voir dire. Ratliff’s counsel asked the venire panel: “[J]ust because the State of

Texas has filed this lawsuit alleging that Mr. Ratliff is a sexually violent [sic] who already thinks

he is a sexually violent predator?” After several venire members responded and discussed the

question with Ratliff’s counsel, the State objected: “Judge, the State’s gonna object in the sense

that I’m not really sure what the question is and it doesn’t sound like he’s causing anybody if I’m

correct about that.” The trial court ruled that it did not consider the question as raising a challenge

for cause.

        The State concedes the question was directed at a proper subject of inquiry, but argues the

form of the question was not proper. We agree. The question essentially asked if the State was

starting out ahead because it filed the lawsuit. Asking whether a party is starting out ahead is often

an attempt to elicit a comment on the evidence and to preview a potential juror’s likely vote.

Cortez, 159 S.W.3d at 94. Such attempts are improper. Id. If a trial court determines a question

is improper, then, to preserve error, a party must propose a different question or alert the trial court

to the specific area of inquiry it intends to pursue. Vasquez, 189 S.W.3d at 158–59; In re

Commitment of Scott, No. 09-12-00244-CV, 2014 WL 1856839, at *2 (Tex. App.—Beaumont

May 8, 2014, no pet.) (mem. op.).

        The trial court’s ruling in this case indicates the court did not consider the question to elicit

responses from the panel that would support a challenge for cause. Thereafter, Ratliff took no

steps to clarify his line of questioning or indicate to the court any basis for a challenge for cause.

See Vasquez, 189 S.W.3d at 760 n.76 (“If the complaint on appeal is that a trial judge has not

                                                 –12–
allowed sufficient questions about a particular subject matter, then a party should detail its areas

of inquiry before challenging the juror for cause, allowing the trial judge an opportunity to cure

the problem.”). Ratliff did not rephrase the question but simply moved on to a new line of

questioning about whether the panel members would require him to put on his own defense.

       The trial court did not limit or prohibit a proper line questioning of the panel. The trial

court reasonably could have concluded the substance of Ratliff’s question did not present a basis

for disqualifying a juror for cause. See Vasquez, 189 S.W.3d at 758. Thus, the trial court did not

abuse its discretion by so stating. Id. We overrule Ratliff’s sixth issue.

                                           CONCLUSION

       We affirm the trial court’s judgment and order of commitment.




                                                    /Craig Stoddart/
                                                    CRAIG STODDART
                                                    JUSTICE

161425F.P05




                                                –13–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 IN RE: THE COMMITMENT OF BILL                       On Appeal from the Criminal District Court
 DON RATLIFF                                         No. 5, Dallas County, Texas
                                                     Trial Court Cause No. CV1570002.
 No. 05-16-01425-CV                                  Opinion delivered by Justice Stoddart.
                                                     Justices Francis and Brown participating.

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.



Judgment entered this 13th day of August, 2018.




                                              –14–